Citation Nr: 0306882	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  01-07 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a leg disorder. 

5.  Entitlement to service connection for an ankle disorder.

(The issue of entitlement to an increased rating for 
headaches will be the subject of a later decision)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran had active service from February 1980 to February 
2000. 

In March 1999, the RO received the veteran's claim for 
service connection for headaches (claimed as migraine 
headaches), hypertension (claimed as high blood pressure), a 
leg disorder and an ankle disorder (claimed as leg and ankle 
problems), a back disorder (claimed as a back injury), and a 
cardiovascular disorder (claimed as a mild heart attack).  In 
a September 2000 rating decision, the RO granted service 
connection for headaches (denominated by the RO as headaches 
of uncertain etiology) and awarded a noncompensable 
disability rating.  The RO denied the other service 
connection claims.  The veteran disagreed with the September 
2000 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in August 2001.  

The Board sent a letter to the veteran in December 2002, 
notifying him that his appeal as to the issues listed above 
might not have been timely perfected.  The veteran did not 
respond to this letter.  Upon review of the evidence of 
record, the Board finds that the veteran's appeal was timely 
perfected as to all issues.  

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for headaches, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [codified at 38 C.F.R. § 19.9(a)(2)].  When such 
development  is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 20.903].  After giving notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

The Board observes that at times the veteran referred to 
numerous other disabilities, in addition to those listed on 
the first page of this decision.  In January 2001, the RO 
wrote to the veteran and asked whether he wished to pursue 
service connection for any of those disabilities.  In March 
2001, the veteran submitted a VA Form 21-4132 listing the 
disabilities for which he was seeking service connection.  
Only the six disabilities listed above were included.  The 
Board accordingly has jurisdiction only over those 
disabilities listed on the first page of this decision, and 
only those issues will be addressed.


FINDINGS OF FACT

1.  The medical evidence of record indicates that the veteran 
does not have a diagnosed cardiovascular disorder.  Competent 
medical evidence does not reveal that the veteran's claimed 
cardiovascular symptoms are causally related to his military 
service.

2.  The medical evidence of record indicates that the veteran 
does not have hypertension.  Competent medical evidence does 
not reveal that the veteran's claimed hypertension is 
causally related to his military service.

3.  The medical evidence of record indicates that the veteran 
does not have a diagnosed back disorder.  Competent medical 
evidence does not reveal that the veteran's claimed back 
symptoms are causally related to his military service.

4.  The medical evidence of record indicates that the veteran 
does not have a diagnosed leg disorder.  Competent medical 
evidence does not reveal that the veteran's claimed leg 
symptoms are causally related to military service.

5.  The medical evidence of record indicates that the veteran 
does not have a diagnosed ankle disorder.  Competent medical 
evidence does not reveal that the veteran's claimed ankle 
symptoms are causally related to his military service.


CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.303, 3.309 (2002).

2.  Hypertension was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  A back disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).

4.  A leg disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).

5.  An ankle disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a heart disorder, hypertension, a back disorder, a leg 
disorder and an ankle disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
2002).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO initially denied the veteran's claims of entitlement 
to service connection by finding that the claims were not 
well grounded.  The VCAA eliminated the concept of a well-
grounded claim, and superseded the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. (2000) (per curiam), in which 
the Court held that VA could not assist in the development of 
a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In August 2001, the RO sent the veteran a letter notifying it 
of the change in the law brought about by the passage of the 
VCAA and of the evidence needed to substantiate his claims.  
The veteran was notified that the RO would reconsider the 
veteran's claims based on any additional evidence submitted.  
Thus, any procedural defect contained in past RO 
adjudications which applied the now obsolete well 
groundedness standard has since been rectified.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
September 2000 rating decision, and by the October 2000 
statement of the case (SOC) of the pertinent law and 
regulations and the need to submit additional evidence on his 
claims.  

Most significantly, a letter was sent to the veteran in 
August 2001, with a copy to his representative, which 
specifically referenced the VCAA.  Crucially, the veteran was 
informed by the RO by means of the August 2001 letter as to 
what evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records. 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, in response to an August 2001 RO request for 
evidence, the veteran responded that his treatment records 
were in his VA medical file, and that all of his medical 
problems occurred on active duty.  The RO requested and 
obtained the veteran's service medical records and scheduled 
a VA examination, which was conducted in July 2000.  There is 
no indication that there exists any evidence which has a 
bearing on this case which has not been obtained.

The veteran contended in his August 2001 substantive appeal 
that his July 2000 VA examination not a "good and fair 
medical evaluation".  However, he did not point to any 
specific deficiencies in the examination.  Mere disagreement 
with the results of a medical examination is not sufficient 
cause for the examination to be deemed inadequate.  It is 
well-established that the veteran, as a layperson without 
medical training, is not qualified to render medical opinions 
regarding matters such as the sufficiency of medical 
examinations, and his opinion is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions]. 

The examination report reflects a familiarity on the part of 
the examiner with the veteran's clinical history and his 
present complaints.  Appropriate diagnostic testing was 
conducted.  Further, the examiner made findings that were 
pertinent to the criteria necessary for establishing 
entitlement to service connection.  The Board can find 
nothing to indicate that the examination was cursory or that 
the examiner did not give adequate attention to the veteran's 
complaints.  

Accordingly, the Board rejects the veteran's contention and 
the implied request that another examination be scheduled as 
to these issues.  See also Counts v. Brown, 6 Vet. App. 473, 
478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) [VA's . . . . "duty to assist" is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].  The board additionally notes that the veteran had 
ample opportunity to present evidence favorable to his claim, 
such as medical records which included current diagnoses of 
the claimed disabilities.  He did not do so.   

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in his August 2001 VA Form 
9 that he did not want a BVA hearing and he never requested a 
hearing before the RO.  The veteran's representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent Law and Regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

For certain chronic disorders, to include hypertension, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The Board notes that in order for hypertension to be 
considered manifested to a compensable degree, the evidence 
must show diastolic pressure of predominantly 100 or more, 
or; systolic pressure of 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2002).  See also the Court's discussion of this subject in 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

As discussed immediately above, the first requirement for 
service connection is that the claimed disability must 
currently exist.  It is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability. 
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].
A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

For reasons which will be explained in greater detail below, 
none of the disabilities claimed by the veteran has been 
found via competent medical evidence to exist currently.  His 
claims of entitlement to service connection all fail on that 
basis.

As a final initial note, the veteran's claims of entitlement 
to service connection for a cardiovascular disorder and for 
hypertension have been separately adjudicated by the RO, not 
withstanding the fact that hypertension is a cardiovascular 
disease.  See 38 C.F.R. § 4.104 (2002).  For the sake of 
consistency, the Board, too, will adjudicate these as 
separate issues. 

1.  Entitlement to service connection for a cardiovascular 
disorder.

The veteran is seeking service connection for residuals of 
what he contends was a mild heart attack incurred during 
service.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to the first Hickson element, it appears from 
the competent medical evidence of record that the veteran 
does not in fact have a cardiovascular disability.  
A July 2000 VA examination report shows a past history of 
atypical chest pain.  The examiner noted that an EKG and 
cardiac evaluation were performed.  The EKG showed sinus 
bradycardia; however, he stated that this was not surprising 
in the light of the fact that the veteran is extremely 
muscular, well developed and probably works out.  
[Bradycardia is a slow heartbeat.  See Pritchett v. 
Derwinski, 2 Vet. App. 116, 117 (1992).]  The examiner also 
noted a first degree AV block.  It was noted that the veteran 
was placed on Procardia in service for both of these 
conditions but that he was not taking any medications and he 
did not have any cardia symptoms and did not have angina.  On 
examination, there were noted no thrills and no murmurs, 
normal rhythm and rate, and normal EKG.  The diagnosis was 
history of sinus bradycardia.  

The medical evidence thus does not indicate the presence of 
any current cardiovascular disability.  With respect to the 
diagnosis of history of sinus bradycardia, see Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) [service connection 
may not be granted for a diagnosis of a disability by 
history].

In a May 2002 Form 646, the veteran's representative points 
to the medical evidence of record in support of his 
contention that the veteran has a current cardiovascular 
disorder.  However, as discussed above the medical evidence 
does not support such a conclusion.

The Board therefore concludes that in the absence of a 
current identified cardiovascular disability, service 
connection may not be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Hickson element (1) has not been 
satisfied.  
The veteran's claim fails on that basis alone.

For the sake of completeness, the Board will also address 
Hickson element (2), in-service incurrence.  Although service 
medical records show numerous complaints of chest pain during 
the veteran's military service, there was no diagnosis of a 
chronic cardiovascular disability during service.  

Service medical records show that in April 1983, the veteran 
was treated for chest pains like a sharp cramp while resting 
or following sports.  In February 1991, the veteran again 
complained of chest pain.  The examiner's assessment was 
pleuratic chest pain.  A July 1997 report shows complaints of 
episodes of exertional chest pain.  An ECG was described as 
normal, but as discussed above noted sinus bradycardia with 
first degree AV block.  In August 1997, the veteran 
complained of chest pain with exertion.  The examiner noted 
chest pain syndrome with chronic symptoms.  In October 1997, 
the veteran again reported chest pains that would last for 8 
to 12 seconds while at rest.  The examiner initially noted 
chest pain syndrome, but did not indicate any underlying 
heart or cardiovascular disorder.  The diagnosis was non-
cardiac chest pain, likely gastrointestinal.  No further 
cardiac follow-up was recommended.  

Examination reports show normal heart findings in February 
1980, September 1985, July 1997 and July 1999.  The July 1997 
report specifically noted episodes of chest pain on exertion, 
but did not indicate that any cardiac disease existed.  

In this case, it appears that although the veteran 
experienced chest pain in service, this was never associated 
with a cardiovascular disability.  As noted in connection 
with Hickson element (1), sinus bradycardia and first degree 
AV block were identified, but were evidently not deemed to 
constitute heart disease.  Indeed, the last word during 
service was in October 1997, when the assessment was non 
cardiac chest pain.

It appears that the primary evidence in support of the 
veteran's claim comes from his own contentions that he had 
hear disease in service.  However, as stated above, although 
he is competent to report on his symptoms, as a layperson 
without medical training the veteran is not competent to 
relate those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu, 2 Vet. App. 492 at 494-5.  

Although the veteran stated in August 2001 that he was told 
by an Army doctor in February 1995 that he had suffered a 
mild heart attack during service, the service medical records 
do not support this.  Moreover, the July 2000 VA examiner 
found no history of a myocardial infarction, and x-rays were 
described as negative.
As a layperson, the veteran's account of what a physician 
purportedly told him, filtered as it is through a layman's 
sensibilities, is not competent medical evidence. See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).
  
In addition, there is no medical evidence that purports to 
relate any current cardiovascular symptoms to any incident of 
service.  The third Hickson element is also not satisfied.  

The Board additionally observes that in the absence of a 
currently diagnosed cardiovascular disability, the matter of 
presumptive service connection for such is moot.  In any 
event, there is no competent medical evidence of heart 
disease within the one year presumptive period after service.  
See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.

For reasons expressed above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a cardiovascular 
disability.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to service connection for hypertension.

The veteran also contends that he currently has hypertension 
that was incurred during service.

It appears that the veteran does not in fact have 
hypertension, as defined for VA rating purposes.  See the 
Board's discussion in the law and regulations section above.  
In July 2000, the VA examiner reviewed the veteran's medical 
history as to hypertension.  He noted that the veteran's 
current blood pressure was 140/76, and that the veteran was 
not currently taking anti-hypertensive medication.  Based on 
his review of the record and examination of the veteran, he 
concluded that the veteran's diastolic pressure was basically 
within the range of normal.  

As stated above, in order to be considered for service 
connection, a claimant must first have a disability.  In the 
absence of a current identified disability of hypertension, 
service connection may not be granted.  See Brammer, supra.  
Hickson element (1) has therefore not been met, and the 
veteran's claim fails on that basis.

With respect to Hickson element (2),  in April 1995, during 
service, the veteran was diagnosed new onset essential 
hypertension.  In another April 1995 record, the veteran was 
diagnosed with mild hypertension.  He was stated to be taking 
Procardia with improvement.  Other evidence shows a diagnosis 
of hypertension in October 1997, with blood pressure stated 
as being under good control.  In an August 1997 examination, 
the veteran received a diagnosis of stage II-III 
hypertension.  Thus, the in-service evidence arguably 
satisfies the second Hickson element.  

The Board observes in passing that blood pressure readings 
after August 1997 are not indicative of hypertension.  In 
September 1997, the veteran's blood pressure was 139/67.  In 
February 1999, blood pressure was 127/70; in June 1999, 
144/77; in July 1999, 104/77 and 121/69.  At his retirement 
physical examination in July 1999, the veteran's blood 
pressure was 121/69.  

In addition, the Board can identify no medical evidence that 
links the in-service diagnoses of hypertension with any 
current disability.  Indeed, as stated above, the evidence 
does not establish a current disability.  Thus, Hickson 
element (3) is not satisfied. 

In short, the evidence does not show that the veteran 
currently has hypertension.  Further, there is no medical 
evidence linking any current symptoms or complaints to any 
incident of service.  The primary evidence in support of the 
veteran's claim again comes from his own contentions.  As a 
layperson without medical training the veteran is not 
competent to render medical opinions at to diagnosis or 
medical nexus.  See Espiritu, 2 Vet. App. at 494-5.  

As a final matter with respect to this issue, in the absence 
of a currently diagnosed hypertensive disability, the matter 
of presumptive service connection is moot.  In any event, 
there is no competent medical evidence of hypertension within 
the one year presumptive period after service.  See 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.

Two of the three elements required for service connection not 
having been satisfied, the Board therefore finds that a 
preponderance of the evidence is against a showing that 
hypertension resulted directly from a disease or injury 
incurred in active service.  The veteran's claim of 
entitlement to service connection for hypertension is denied.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a leg disorder.

5.  Entitlement to service connection for an ankle disorder.

The veteran contends that he incurred back, leg and ankle 
disorders during service.

As discussed as to the issues above, in order to be 
considered for service connection, a claimant must first have 
a disability.  Rabideau and Gilpin, supra.  Symptoms alone, 
without a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez, supra.

From the evidence of record, it appears that the veteran does 
not have a current diagnosis of a back disorder, a leg 
disorder or an ankle disorder.  In the absence of clinically 
identified disabilities, service connection may not be 
granted. 

With respect to the veteran's back claim, the Board notes the 
findings of the July 2000 VA examiner.  On examination, the 
examiner noted no swelling, effusion, tenderness, muscle 
spasms, joint laxity, muscle atrophy, fibrous or bony 
residuals, or ankylosis.  There were also no neurological 
findings.  The diagnosis was mechanical back pain, with 
normal range of motion and negative x-rays.  As discussed 
above, back pain without medically identified underlying 
pathology is not a disability.  See Sanchez-Benitez, supra. 

With respect to the leg claim, no leg disability was noted by 
the July 2000 VA examiner.  The veteran was found to walk 
with a normal posture and gait.  Range of motion of his knees 
was stated to be within normal range.  

With respect to the ankles, the examiner noted a history of a 
sprain of the left ankle, which was treated conservatively.  
Range of motion of the veteran's ankles was stated as being 
normal.  There was no swelling, effusion, tenderness, muscle 
spasm, joint laxity, muscle atrophy, fibrous or bony 
residuals, or ankylosis.  There was no evidence of pain at 
rest or on manipulation.  There was no rigidity, spasm, 
circulatory disturbance, swelling, callus, or loss of foot 
strength.  The examiner described a negative clinical 
examination of the ankles.  X-rays were negative.
The medical evidence thus does not indicate any current ankle 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [service connection may not be granted for a diagnosis 
of a disability by history or for symptoms unaccompanied by a 
current diagnosis].

The Board does not necessarily dispute the fact that the 
veteran may occasionally experience muscle aches and pains in 
various joints.  However, as explained above, such do not 
constitute a disability for which compensation may be 
granted.
Because there is no evidence of a current disability 
affecting the back, legs or ankles, the first Hickson element 
has not been satisfied as these claims, and they fail on that 
basis alone.  

With respect to Hickson element (2), during service the 
veteran incurred various minor musculoskeletal injuries of 
the back and lower extremities, primarily sports related.  
Hickson element (2) is therefore arguably satisfied.  

Concerning the final Hickson element, medical nexus, there is 
no medical evidence which relates any current disability of 
the veteran's back, legs or ankles to his military service or 
any incident thereof.   

Two of the three Hickson elements have not been satisfied as 
to these three issues.  
The Board therefore finds that a preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for back, leg and ankle disorders.  The 
benefits sought on appeal are accordingly denied.


ORDER

Service connection for a cardiovascular disorder is denied.

Service connection for hypertension is denied.

Service connection for a back disorder is denied.

Service connection for a leg disorder is denied.

Service connection for an ankle disorder is denied.




____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

